 Case 3:19-cv-02236-X-BH Document 10 Filed 07/08/20          Page 1 of 2 PageID 26



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

                                            §
 ALEX PERRY NEAL,                           §
      Petitioner,                           §
                                            §
 v.                                         §
                                            §      Civil Case No. 3:19-CV-2236-X
 THE STATE OF TEXAS                         §
                                            §
        Respondent.                         §


                ORDER ACCEPTING FINDINGS AND
      RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge

and any objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of

the opinion that the Findings and Conclusions of the Magistrate Judge are correct

and they are accepted as the Findings and Conclusions of the Court. For the reasons

stated in the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge, the Petition for Writ of Error Coram Nobis, received September

17, 2017 (doc. 1), is DISMISSED for lack of subject matter jurisdiction.

       A certificate of appealability (COA) is not required to appeal in a case seeking

a petition for writ of coram nobis. See United States v. Few, 372 F. App’x 564, 565

(5th Cir. 2010).

       SO ORDERED on this 8th day of July 2020.




                                                BRANTLEY STARR
Case 3:19-cv-02236-X-BH Document 10 Filed 07/08/20   Page 2 of 2 PageID 27



                                      UNITED STATES DISTRICT JUDGE
